Motion by respondent Milwaukee to dismiss appeal herein, as to it, denied, as unnecessary, without costs. Appellant concedes that on this appeal by it from the judgment declaring it liable to defend certain actions brought against plaintiff-respondent, it does not, 'and properly cannot, attempt to review the trial court’s determination that respondent Milwaukee is not liable to defend. Plaintiff has taken no appeal and, indeed, no judgment has been entered against him and in favor of Milwaukee, upon the issues with respect to which the .trial court’s decision held against him. Motion for stay denied as academic, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.